UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-2290


JOSEPH PIRELA,

                     Plaintiff - Appellant,

              v.

ILEANA ROS-LEHTINEN; HOUSE OF REPRESENTATIVES; THE
CONGRESS OF UNITED STATES OF AMERICA; WASHINGTON, DC;
HOUSE OF PROSTITUTION UNKNOWN BAR OF HOMOSEXUALS, (Sex
Workers Tranvestitutes-Prostitutes); ALOYMA SANCHEZ; THOMAS
WILLIAMS; MIAMI POLICE DEPARTMENT; THE STATE OF FLORIDA
PROCEEDINGS PROSECUTIONS; UNKNOWN BAR OF HOMOSEXUALS;
SEX WORKERS 33 HEALTH CARE BAKER ACT OF JACKSON HOSPITAL;
(4) TRANSVESTITE MATTHEW JOHN Prostitute Homosexual; DAVID
COUNTIN, (1) Client; DON SMITH; DENIS FONSECA; ANGEL MIRANDA;
CARLOS ALVAREZ; CITY OF MIAMI,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, Chief District Judge. (5:17-cv-00541-D)


Submitted: January 30, 2018                                    Decided: February 1, 2018


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.
Joseph Pirela, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Joseph Pirela seeks to appeal the district court’s orders reassigning his case to a

certain district court judge and referring his motion to proceed in forma pauperis to a

magistrate judge. This court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46

(1949).   The orders Pirela seeks to appeal are neither final orders nor appealable

interlocutory or collateral orders.   Accordingly, we deny leave to proceed in forma

pauperis and dismiss the appeal for lack of jurisdiction. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                            DISMISSED




                                            3